Citation Nr: 1427193	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-08 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to service connected disease or injury.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2009, the RO denied the Veteran's request to reopen the claim for service connection for PTSD, and denied service connection for a sleep disorder and depression.  In December 2011, the RO denied an increased rating for sinusitis, rated as 10 percent disabling as well as a claim for TDIU, and denied service connection for bipolar disorder along with continuing the denial for service connection for depression.  The Board combined these issues to a single claim, and characterized the issue more broadly in its December 2012 decision.  

In December 2012, the Board denied the Veteran's request to reopen the claim for service connection for PTSD.  The Board also denied the claim for rating in excess of 10 percent for sinusitis, and remanded the claims for service connection for psychiatric disorder other than PTSD, for service connection for sleep disorder, and for a TDIU to the RO, via the Appeals Management Center (AMC) in Washington DC, for additional development.

The Veteran appealed the December 2012 denial of the request to reopen the claim for service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court), and in August 2013, the Court issued a Memorandum Decision vacating the Board's decision with respect to this issue and remanded the claim to the Board for further development consistent with its instructions.

In August 2013, the Board issued a decision denying the claim for psychiatric disorder other than PTSD, and remanding the claims for service connection for sleep disorder and for entitlement to a TDIU for additional development.

The request to reopen the claim for service connection for PTSD, as well as the claim for service connection for a sleep disorder and the claim for a TDIU have returned to the Board for the purpose of appellate disposition.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for PTSD, on the merits, and for a sleep disorder, as well as the claim for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2005 decision, the Board denied the claim for service connection for PTSD.

2.  Evidence received since the October 2005 Board decision as to the issue of entitlement to service connection for PTSD is neither cumulative nor redundant of the evidence of record at the time of the final denial of the.


CONCLUSIONS OF LAW

1. The October 2005 Board decision that denied service connection for PTSD is final. 38 U.S.C.A. § 7104(a) (West 2002), 38 C.F.R. §§ 20.1100(a), 20.1104
(2013).

2.  Evidence received since the October 2005 decision is new and material and reopening of the claim for service connection for PTSD is therefore warranted. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the favorable disposition of the Veteran's request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.


II.  Analysis

The Veteran seeks to reopen his claim for service connection for PTSD.

The Board denied the Veteran's claim for service connection for PTSD in an October 2005 decision.   The Board's denial was based on a finding that the preponderance of the evidence indicated that there was no valid diagnosis of PTSD.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For applications to reopen filed after August 29, 2001, as was the applications to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In this case, as pointed out by the Court in the August 2013 memorandum decision, the newly submitted evidence includes a November 2012 VA outpatient treatment record reflecting a diagnosis of PTSD.  The Veteran also recently submitted a certificate dated in August 2013 indicating that he participated in a PTSD anger management therapy group.  Continued treatment records document treatment of PTSD.

The additional evidence received since the October 2005 Board decision relates to a diagnosis of PTSD, an unestablished fact necessary to substantiate the claim.   The evidence is new, material and serves to reopen the claim.



ORDER

The application to reopen the claim for service connection for PTSD is granted.



REMAND

The Board's review of the electronic claims file reveals that additional development on the claims on appeal is warranted.

As regards the reopened claim for service connection for PTSD, the Board notes that the RO has undertaken additional development while the matter was before the Court.  This development included providing the Veteran a VA psychiatric examination in February 2014 to determine the nature and etiology of the claimed PTSD.  That examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD, noting that he did not meet each of the 6 criterion needed for a diagnosis of PTSD.  

The examiner noted that the Veteran met Criterion A, exposure to a traumatic events, but indicated "no response provided" for Criterion B through F.  "No response provided" was also noted under symptoms.  The examiner provided no discussion or explanation as to why there was "no response provided" for the PTSD criteria or for symptoms, and it is unclear as to whether the Veteran simply denied any symptomatology, or did provide responses that the examiner determined to be not sufficient to meet each criterion.  For the foregoing reasons, the Board finds the February 2014 examination to be inadequate, and that a remand is appropriate for the purpose of affording the Veteran an examination with full discussion as to whether the Veteran meets the criteria for a diagnosis of PTSD, and if so, opinion on the etiology of this disability.  

As regards the claimed sleep disorder, in the Board's August 2013 remand, the Board found the April 2013 VA examination inadequate.  While the April 2013 examiner found that the Veteran's sleep apnea was not related to service, her supporting rationale was only that there was "no evidence of sleep apnea in service."  The Board emphasized that service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). The examiner was also asked to address whether the Veteran's sleep apnea was aggravated by his service-connected sinusitis.  

The April 2013 VA examiner reviewed the claims file again in September 2013 for addendum opinion.  While the examiner provided an opinion as to whether the Veteran's sleep apnea was aggravated by his service-connected sinusitis, she did not provide an opinion with respect to direct service connection, as requested in the Board's August 2013 remand.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Given that the September 2013 examination report is inadequate as it fails to address the questions posed in the August 2013 remand, the Board has no alternative but to, again, remand the matter of service connection for a sleep disorder, for action in compliance with the prior remand.  

Finally, the claim of entitlement to a TDIU is inextricably intertwined with the claims for entitlement to service connection for a sleep disorder and PTSD.  Two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue.  Harris v Derwinski, 1 Vet App 180, 183 (1991).  Here, adjudication (and ultimate decision) of the issues of entitlement to service connection for a sleep disorder and PTSD could impact adjudication (and ultimate decision) of the issue of entitlement to a TDIU. Accordingly, action on the claim for entitlement to a TDIU must be delayed.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who provided the April 2013/September 2013 opinion regarding the claimed sleep disorder, or if she is unavailable, refer the file to an appropriate medical professional.  The entire electronic claims file must be made available to the designated examiner.  If an examination is necessary, one should be provided.

The examiner must provide an opinion, in light of prior
examination findings and the service and post service
evidence of record whether it is at least as likely as not
(50 percent or greater probability) that sleep apnea had its  onset in service or is due to disease or injury sustained in service.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

2.  Schedule the Veteran for VA examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  On examination, the examiner should report all psychiatric disabilities found to be present.

After examining the Veteran and reviewing the claims file, the examiner should respond to the following:  
Does the Veteran have PTSD?  If he has PTSD, are the symptoms related to his fear of in-service hostile military or terrorist activity?

If the Veteran is found to have not met the criteria for a diagnosis of PTSD, the examiner should provide a thorough discussion with supporting rationale as to why a diagnosis of PTSD is not warranted.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

3.  Then, the RO/AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


